Citation Nr: 0301250	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-14 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the February 1958 decision of the Board of 
Veterans' Appeals (Board), which determined that the 
veteran was not entitled to service connection for 
residuals of a gunshot, wound should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).  


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The moving party is a veteran who had active service from 
June 1946 to May 1949.

This matter is currently before the Board on motion by the 
veteran's representative for revision or reversal, on the 
grounds of CUE, of a February 1958 decision of the Board, 
which denied the veteran's claim of entitlement to service 
connection for residuals of a gunshot wound.  That claim 
was on appeal from a June 1957 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.  


FINDINGS OF FACT

1. In a February 1958 decision, the Board determined that 
the veteran's gunshot wound had occurred outside the 
line of duty, and due to his own willful misconduct.  
The veteran's claim of entitlement to service connection 
for residuals of said gunshot wound was denied.  

2. The veteran (the moving party herein) has alleged that 
his service medical records were altered in such a way 
as to make him absent without leave (AWOL) at the time 
of his injuries.  

3. In the February 1958 decision, the Board correctly 
applied the existing statutes and regulations, and the 
Board's conclusions were consistent with and supported 
by the evidence then of record.  


CONCLUSION OF LAW

The February 1958 decision of the Board did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
Supp. 2001); 38 C.F.R. § 20.1400-1411 (2002).  See also 
Veterans Regulation 10, paragraph VIII; 38 C.F.R. §§ 3.65, 
3.66 (1958)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was not AWOL at the time of 
his injuries resulting from a gunshot wound, and that the 
Board's February 2002 finding that his injuries did not 
occur in the line of duty constitutes CUE.  

I.  Factual Background

Service personnel records indicate that the veteran was on 
leave to Manila to see a show on March 1, 1948.  After the 
show the veteran went to the Olimpia Cabaret at Makati, 
Rizal, Philippines.  A fight broke out around 0030 hours 
on March 2, 1948.  Police officers arrived at the scene, 
identified themselves and blocked the entrance.  The 
officers reported that the veteran and a comrade 
approached the officers with sharp instruments.  The 
veteran was involved in a brawl with an officer who was 
trying to disarm him.  The officer struck the veteran on 
the head and then shot him, with the bullet striking him 
in the left leg.  

In an affidavit, the veteran stated that a fight broke out 
at the cabaret around 2400 hours.  He affirmed as follows:

I tried to escape from the trouble but both 
civilian and Municipal Policemen blocked my way 
and I was not lucky to escape.  A civilian with a 
pistol manhandled me and struck me with a pistol, 
hitting me on the forehead . . . I then tried to 
get the pistol from him and in our struggle, the 
pistol fell on the floor.  His companions 
manhandled me again and he was able to get the 
pistol.  He shot me, hitting me on the left leg . 
. . I don't know whether those men that 
manhandled me were policemen for they were in 
civilian clothes.  

Other affiants indicated that they had arrived with the 
veteran at the cabaret around 2100 hours, and that a fight 
broke out after they danced for a while.  The floor 
manager of the cabaret indicated that the fight broke out 
around 0100 hours.  EJS, 1st Lt. Commanding, indicated that 
the veteran's authority to be absent from duty expired at 
2200 hours, March 1, 1948.  

According to the Report of Investigation dated March 12, 
1948, a brawl ensued at Olimpia Cabaret between Philippine 
Scouts, plain-clothes policemen, and civilians.  

During the brawl, [the veteran] tried to get away 
but he was blocked at the door by a man in 
civilian clothes who struck him in the forehead 
with a pistol.  He tried to get hold of the 
pistol but instead he received a pistol shot on 
his lower left thigh.  

The investigation report indicated that the incident 
occurred "[at] about 0030 hrs" on March 2, 1948.  The 
evidence indicates that the brawl may not have initially 
been the veteran's fault.  However, it was determined that 
the veteran was not present for duty and that he was AWOL 
from 2200 hours, March 1, 1948 to 0420 hours March 2, 
1948.  The investigation also revealed that the veteran 
was under the influence of drugs and alcohol at the time 
of the incident.  However, it was noted that such was not 
the proximate cause of the incident.  The report indicates 
that the veteran was in violation of military law, and 
that such violation was the proximate cause of injury.  
Therefore, the investigator concluded that the incident 
and the veteran's resulting injuries had not occurred in 
the line of duty, but instead had resulted from the 
veteran's own misconduct.  The report was approved by the 
Headquarters, Philippines-Ryukyus Command, Office of the 
Commanding General.  

II.  Analysis

A.  Preliminary Matters

In November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000).  The Department of 
Veterans Affairs (VA) has issued final regulations to 
implement the VCAA.  See Duty to Assist, 66 Fed. Reg. 
45,620, et seq. (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  In pertinent part, these new provisions address 
notification requirements in VA claims, and VA's duty to 
assist claimants in the development of claims, such as by 
securing additional records, affording medical 
examinations to claimants, etc.

The VCAA and its implementing regulations do not expressly 
indicate whether such provisions apply to motions alleging 
CUE in prior final decisions of the Board.  However, the 
United States Court of Appeals for Veterans Claims has 
held that, "as a matter of law, the VCAA is inapplicable 
to CUE claims."  Sorakubo v. Principi, 16 Vet. App. 120, 
122 (2002), citing Livesay v. Principi, 15 Vet.App. 165 
(2001) (en banc) (holding that the duties specified in the 
VCAA are not applicable to allegations of CUE in a prior 
Board decision).

Thus, given the nature of a motion to revise an earlier 
decision based upon CUE, no notification as to additional 
evidentiary development of the record is at issue, since 
the evaluation of such a motion is based upon the record 
as it was constituted at the time of the decision as to 
which revision is sought.  As to procedure, in response to 
a March 2001 Statement in Support of Claim, in which the 
veteran  made reference to CUE by the Board in 1958, the 
RO advised the veteran, in an April 2001 letter, as to the 
appropriate laws and regulations relating to CUE requests, 
and that he must contact the Board if he desired to 
further assert his CUE allegation.  He was further advised 
that the alleged errors of fact or law had to be described 
with specificity, and that persuasive reasons had to be 
given as to why the result of the previous decision would 
have been manifestly different but for the alleged error.  
In response, the veteran's representative submitted a 
letter to the Board in October 2002, in support of his 
allegation of CUE by the Board.

B.  Discussion

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Rules of Practice 
of the Board of Veterans' Appeals.  Rule 1403 of the Rules 
of Practice, found at 38 C.F.R. § 20.1403 (2001), relates 
to what constitutes CUE and what does not, and provides as 
follows:

(a)  General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when 
called to the attention of later reviewers 
compels the conclusion, to which reasonable 
minds could not differ, that the result would 
have been manifestly different but for the 
error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory 
provisions extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the record 
and the law that existed when that decision was 
made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, the 
record that existed when that decision was made 
includes relevant documents possessed by the 
Department of Veterans Affairs not later than 90 
days before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably be 
expected to be part of the record.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the appeal 
which, had it not been made, would have 
manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different 
result would have ensued, the error complained 
of cannot be clear and unmistakable.

(d)  Examples of situations that are not clear 
and unmistakable error.  (1) Changed diagnosis.  
A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence. A disagreement as to 
how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority:  38 U.S.C.A. §§ 501(a), 7111).

The Board notes that, with respect to the final provisions 
of the regulations pertaining to the adjudication of 
motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims.  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  Indeed, as was discussed in the 
notice of proposed rulemaking, 63 Fed. Reg. 27,534, 27,536 
(1998), the sponsor of the bill, which became the statute, 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of [CUE]."  143 Cong. 
Rec. H1567, H1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).  Therefore, the Board is permitted to seek 
guidance, as to the existence of clear and unmistakable 
error in prior Board decisions, based upon years of prior 
Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).  As has been stated by the Court, for 
CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" 
and the sort "which, had it not been made, would 
have manifestly changed the outcome at the time 
it was made," and (3) a determination that there 
was CUE must be based on the record and law that 
existed at the time for the prior adjudication 
in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board wishes to emphasize that the Court has 
consistently stressed the rigorous nature of the concept 
of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer 
v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE denotes 
"errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. at 43.  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

Further, with respect to the first prong of the Russell 
test, quoted above, the Court has held that allegations 
that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error.  See Baldwin 
v. West, 13 Vet. App. 1, 5 (1999); Damrel, 6 Vet. App. at 
246.  

The Court of Appeals for Veterans Claims has also clearly 
stated, "It must be remembered that there is a presumption 
of validity to otherwise final decisions, and that where 
such decisions are collaterally attacked, and a CUE claim 
is undoubtedly a collateral attack, the presumption is 
even stronger."  Fugo, supra, at 44 (citing cases).

The Board also notes that 38 C.F.R. § 20.1404, in 
pertinent part, requires the following with regard to any 
motion for CUE:

(a)  General.  A motion for revision of a 
decision based on clear and unmistakable error 
must be in writing, and must be signed by the 
moving party or that party's representative.  
The motion must include the name of the veteran; 
the name of the moving party if other than the 
veteran; the applicable Department of Veterans 
Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the 
motion relates.  If the applicable decision 
involved more than one issue on appeal, the 
motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions 
which fail to comply with the requirements set 
forth in this paragraph shall be dismissed 
without prejudice to refiling under this 
subpart.

(b)  Specific Allegations Required.  The motion 
must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, 
of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why 
the result would have been manifestly different 
but for the alleged error.  Non-specific 
allegations of failure to follow regulations or 
failure to give due process, or any other 
general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the 
previous sentence.  Motions that fail to comply 
with the requirements set forth in this paragraph 
shall be denied.

On October 21, 2002 the veteran's representative filed a 
written motion for revision or reversal of the February 
1958 Board decision, based upon CUE.  The motion 
specifically alleged error in the Board's finding that the 
veteran was AWOL and that his injuries occurred outside 
the line of duty.  The veteran appears to contend that, 
but for the finding that he was AWOL, the decision to deny 
service connection for his gunshot wounds would have been 
manifestly different.  In other words, the veteran 
contends that the issue of entitlement to service 
connection for residuals of a gunshot wound to the left 
thigh would have been granted.  

In February 1958 a claim of entitlement to service 
connection had to be based upon an injury incurred in the 
line of duty.  38 C.F.R. § 3.66 (1958).  An injury was 
deemed to have been incurred in the line of duty in the 
absence of evidence of the following: (1) that the veteran 
was avoiding duty by deserting the service or by absenting 
himself without leave; (2) was absent from his 
organization or other post of military or naval duty on a 
furlough or leave of absence which materially interferes 
with the performance of regular routine of duty; (3) was 
confined under sentence of court martial or civil court or 
was resisting lawful arrest; (4) was relieved from all 
active performance of duty by command of his superior 
officer as a result of the intemperate use of drugs or 
alcoholic liquor or because of injury or disease 
contracted or suffered as a result of his own misconduct; 
(5) was acting in disobedience of the lawful orders of his 
superior officer or in violation of the rules and 
regulations of his organization; or (6) whether at his 
post or lawfully absent, if the injury or disease was in 
fact, caused by something not involving misconduct but 
done in pursuing some private business or avocation.  
Veterans Regulation 10, paragraph VIII.  

The competent evidence in 1958 included a statement from 
the veteran's commanding officer that indicated the 
veteran's leave expired at 2200 hours on March 1, 1948.  
Affidavits from witnesses, including the veteran, 
indicated that the fight began some time between 2400 and 
0030 hours on March 2, more than two hours after the 
veteran's leave expired.  After an investigation, the 
service department concluded that the veteran was AWOL at 
the time his gunshot wound was inflicted.  Copies of the 
affidavits and investigation report were included in the 
veteran's service personnel records.  The records were 
furnished by the service department, and do not appear to 
have been altered in any way.  

The Board finds that there was no error in relying on such 
records, particularly with regard to the veteran's status 
at the time of the shooting that resulted in the injury 
for which he sought service connection.  Such a 
determination is the duty of the service department and 
their finding about the veteran's status is binding on the 
VA.  See Duro v. Derwinski, supra; see also Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Thus, if the 
United States service department concluded that the brawl 
took place at 0030 hours and that the veteran had been 
AWOL since 2200 hours, the applicant's only recourse lies 
within the relevant service department, not VA.  Soria, 
supra.  The proper course for the applicant who believes 
there is a reason to dispute the report of the service 
department or the contents of military records is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Furthermore, the evidence in February 1958 indicated that 
the veteran's injury was the result of a fight with 
Philippine police that were investigating a barroom brawl.  
The veteran was attempting to flee the scene and, in 
furtherance thereof, attacked a plain-clothes police 
officer.  The veteran tried to disarm him and the officer 
shot him in the leg.  The evidence in 1958 did not 
indicate, and the veteran does not appear to now contend, 
that he was on official military business at the time of 
his injury.  Instead, the competent evidence of record 
reveals that the veteran was attending to his own affairs, 
i.e. he was out drinking, dancing, and socializing at a 
cabaret.  

Therefore, and for the reasons discussed above, the Board 
finds that, even if the evidence had not indicated the 
veteran was AWOL, the fact that he was resisting lawful 
arrest and pursuing his own private, non-military affairs 
at the time would have barred service connection for the 
residuals of the gunshot wound.  See 38 C.F.R. § 3.66 
(1958).  In addition, in February 1958, a finding that a 
disabling condition was the result of willful misconduct 
constituted a bar to any right to pension or compensation 
under the laws administered by the VA.  38 C.F.R. § 3.65 
(1958).  

As discussed above, the veteran's gunshot wound was the 
result of a fight with police as they attempted to gain 
control over a brawl at a cabaret.  The competent evidence 
at the time of the Board's 1958 decision, which the 
veteran does not appear to dispute, indicated that the 
veteran attacked a plain-clothes police officer as he 
tried to flee a crime scene.  When the police officer drew 
his weapon, the veteran attempted to disarm him.  The 
officer shot the veteran in his left thigh.  

The Board finds that whether or not such behavior on the 
part of the veteran constitutes willful misconduct is a 
point on which reasonable minds could differ.  Therefore, 
the Board's February 1958 finding that the veteran's 
behavior at the time of his injury was willful misconduct, 
and therefore a bar to service connection, was not clearly 
and unmistakably erroneous.  

The veteran has not demonstrated that the Board's February 
1958 decision contained CUE.  The Board determined that 
the veteran was not entitled to service connection for 
residuals of a gunshot wound because he was acting outside 
the line of duty and the injury was the result of his own 
willful misconduct. 

The Board finds that the veteran's allegations of CUE 
amount to mere disagreement with the way the facts were 
weighed in the 1958 decision of the Board.  As discussed 
above, such a disagreement does not establish CUE.  See 
Baldwin, supra; see also Damrel, supra.  

Therefore, the veteran's claim of entitlement to revision 
or reversal on the grounds of CUE is not warranted.  


ORDER

The motion for revision of the February 1958 decision of 
the Board, on the grounds of clear and unmistakable error, 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597B that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 
1988" as a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for representing 
you.


 


